Stephens, P. J.,
dissenting. A foreign corporation may be sued at common law, and .a general judgment be obtained against it in this State, on a transitory cause of action arising in another State, if the corporation can be found within this State, and service is perfected upon it. A foreign corporation is within this State when it is doing business in this State by and through its authorized officers and agents. As stated by Justice Cobb in Reeves v. Southern Ry. Co., 121 Ga. 561 (49 S. E. 674, 70 L. R. A. 513, 2 Ann. Cas. 207), a corporation “is present in any place where its officers or agents transact business in behalf of the corporation under authority conferred by it.” A transitory cause of action which is sought to be asserted in a common-law suit against a foreign corporation doing business in this State need not relate to any matter growing out. of the transaction of the corporation’s business within this State. No more, if anything, could be required of a transitory action asserted in the courts of this State, against a foreign corporation doing business in this State, than that the cause of action relate to and grow out of the transaction by the corporation of business which is of a nature similar to and of the same character as the business transacted by the corporation in this State.
The ruling of the Supreme Court in Reeves v. Southern Ry. Co., supra, is consistent with this proposition. That is a full-bench decision. The decision in Louisiana State Rice Milling Co. v. Mente, 173 Ga. 1 (159 S. E. 497), which is seemingly in conflict with the proposition here asserted, is, so far as it appears from the decision as reported, a decision by only five Justices. While six Justices participated in the decision, one Justice concurred specially, without rendering an opinion. It therefore does not appear that he concurred in the conclusions arrived at by the five remaining Justices. This court is justified in following the Beeves case, which is a full-bench decision of six Justices, and has not been Overruled. Anything in Louisiana State Rice Milling Co. v. Mente, in conflict with the Reeves decision should yield to the authority of that decision.
The plaintiff in the case now before the court predicates his cause *889of action upon an alleged violation by the defendant Pullman Company, outside of this State, of a duty owing to him in the operation and conduct of its business in the operation of sleeping-cars for the accommodation of railroad passengers in transit. This company is engaged in precisely the same duties in the State of Georgia. Whether or not the petition sets out a cause of action, in my opinion the superior court of Fulton County, under authority of the Beeves case, has jurisdiction. Moreover, applying the rule as interpreted in the majority opinion of this court, the plaintiff’s cause of action related to' and arose out of a situation which involved the transaction of the business of the defendant corporation within this State. The plaintiff had entered the sleeper of the defendant in Chicago, after having bought a railroad transportation ticket to Atlanta, Georgia, for the purpose of obtaining Pullman reservations and accommodations from. Chicago to Atlanta, Georgia. Therefore, under either view, the Georgia court had jurisdiction, and the court erred in dismissing the case upon the ground that it had no jurisdiction.